
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


(NON-EMPLOYEE DIRECTOR)


THE HOME DEPOT, INC.
NONQUALIFIED STOCK OPTION


GRANTED TO: <NAME>   GRANT DATE: <GRANT DATE>   NUMBER OF SHARES OF THE HOME
DEPOT, INC. COMMON STOCK: <OPTIONS GRANTED>   OPTION PRICE
PER SHARE: <OPTION PRICE> Identification #: <SSN>   EXP. DATE: <EXPIRATION DATE>
       

THIS NONQUALIFIED STOCK OPTION IS GRANTED by The Home Depot, Inc. a Delaware
corporation ("Company"), to you, a non-employee director of the Company pursuant
to the Company's 1997 Omnibus Stock Incentive Plan, as amended ("Plan"), a
summary of which has been delivered to you. The terms of the Plan are
incorporated herein by this reference. The Company recognizes the value of your
continued service as a non-employee director and has awarded you a nonqualified
stock option under the Plan subject to the following terms and conditions:

        1.     The Company hereby grants you on and as of the date specified
above ("Grant Date") a nonqualified stock option ("Option"), subject to the
terms and conditions hereof and of the Plan, to purchase from the Company the
above stated number of shares of the Company's Common Stock, $.05 par value, at
the price stated above ("Option Price"), which Option shall expire on the
expiration date stated above ("Exp. Date").

        2.     The Option shall be exercisable, pursuant to the terms of the
Plan. The Option shall become exercisable in installments, as follows:
Twenty-five percent (25%) of the total number of shares subject to this Option
shall become exercisable on each of the second, third, fourth and fifth
anniversaries of the Grant Date.

        3.     Upon the event of the termination of your service on the Board of
Directors of the Company (for any reason other than Retirement, death or
permanent and total disability or Discharge for Cause), Option shares which have
not become exercisable as of the date of such event shall immediately lapse.
Option shares which are exercisable as of the date of termination of service on
the Board will lapse unless exercised within a period of six (6) months of the
date of termination of service. Upon the termination of your service on the
Board upon Retirement, all stock options that are not exercisable as of the date
of your Retirement shall continue to vest according to the schedule set forth in
Paragraph 2 and all stock options shall remain exercisable until the Exp. Date.
"Retirement" means termination of Board service upon attainment of age 60 or
later with at least five (5) years of continuous Board service. In the event
that termination of your service is by reason of death or permanent and total
disability, all Option shares shall immediately become fully exercisable as of
the date of termination and shall lapse unless exercised within a period of one
(1) year from the date of termination. In no event, shall the above time periods
extend beyond the Exp. Date. In the event of a Discharge for Cause, all Option
shares, whether presently exercisable or not, shall immediately lapse and become
null and void on and as of the date of termination. "Discharge for Cause" shall
mean the termination from service on the Board because of an event involving
moral turpitude or dishonesty, a gross failure or negligence on the part of the
director to perform his or her expected duties, a violation of the Company's
substance abuse policies, or a willful misconduct or action by the director that
is damaging or detrimental to the Company. A determination by the Company that a
termination is a Discharge for Cause will be conclusive and binding.

        4.     All unvested options shall vest immediately upon a Change of
Control and shall remain exercisable until the Exp. Date. For purposes of this
paragraph 4, "Change in Control" shall mean a change in control of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A under the Securities Exchange Act of 1934 ("1934 Act") as in
effect at the time of such change in control, provided that such a change in
control shall be deemed to have occurred at such time as (i) any "person" (as
that term is used in Sections 13(d) and 14(d) (2) of the 1934 Act), is or
becomes the "beneficial owner", directly or indirectly, of securities
representing 20% or more of the combined voting power for election of directors
of the then outstanding securities of the Company or any successor of the
Company; (ii) during any period of two (2) consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors of the Company cease, for any reason, to constitute at least a
majority of the Board of Directors, unless the election or nomination for
election of each new director was approved by a vote of at least two-thirds of
the directors then still in office who were directors at the beginning of the
period; (iii) the stockholders of the Company approve any merger or

--------------------------------------------------------------------------------




consolidation as a result of which the common stock of the Company shall be
changed, converted or exchanged (other than a merger with a wholly owned
subsidiary of the Company) or any liquidation of the Company or any sale or
other disposition of 50% or more of the assets or earning power of the Company;
or (iv) the stockholders of the Company approve any merger or consolidation to
which the Company is a party as a result of which the persons who were
stockholders of the Company immediately prior to the effective date of the
merger or consolidation shall have beneficial ownership of less than 55% of the
combined voting power for election of directors of the surviving corporation
following the effective date of such merger or consolidation.

        5.     The exercisable portion of the Option may be exercised in whole
or in part but in no event with respect to a fractional share from time to time
until the Exp. Date. Exercise shall be by written notice of exercise to the
Company, specifying the number of shares to be purchased, the Option Price of
each share and the aggregate Option Price for all shares being purchased under
said notice. The notice shall be accompanied by payment of the aggregate option
price for the number of shares purchased and any applicable withholding taxes.
Such exercise (subject to Paragraph 5 hereof) shall be effective upon the actual
receipt of such payment and written notice to the Company. The aggregate Option
Price for all shares purchased pursuant to an exercise of the Option shall be
paid by check payable to the order of the Company or properly endorsed stock
certificates representing the Common Stock of the Company or a combination of
both valued at the time of such purchase and prior to delivery of such shares.
There shall be furnished with each notice of the exercise of any portion of the
Option such documents as the Company in its discretion may deem necessary to
assure compliance with applicable rules and regulations of any stock exchange or
governmental authority. No rights or privileges of a stockholder of the Company
in respect to such shares issuable upon the exercise of any part of the Option
shall accrue to you unless and until certificates representing such shares have
been issued and delivered.

        6.     The Option shall not be exercised in whole or in part and no
related share certificates shall be delivered in the sole discretion of the
Company: (a) if such exercise or delivery would constitute a violation of any
provision of, or any regulation or order entered pursuant to, any law purporting
to regulate wages, salaries or compensation; or (b) if any requisite approval,
consent, registration or other qualification of any stock exchange upon which
the securities of the Company may then be listed, the Securities and Exchange
Commission or other governmental authority having jurisdiction over the exercise
of the Option or the issuance of shares pursuant thereto, shall not have been
secured.

        7.     Except as provided in this Section below, this Option shall not
be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner, other than by will or the laws of descent and distribution, and this
Option shall be exercisable during your lifetime only by you or, in the event of
your legal incapacity, by your guardian or legal representative acting in a
fiduciary capacity on your behalf under state law. Notwithstanding the
foregoing, you may transfer this Option, in whole or in part, to a spouse or
lineal descendant (a "Family Member"), a trust for the exclusive benefit of
Family Members, a partnership or other entity in which all the beneficial owners
are Family Members, or any other entity affiliated with you that may be approved
by the Committee. Subsequent transfers of this Option shall be prohibited except
in accordance with this Section. All terms and conditions of this Agreement,
including provisions relating to the termination of your employment, shall
continue to apply following a transfer made in accordance with this Section. Any
attempt to transfer this Option in violation of this Section shall render this
Option null and void.

 
   
    THE HOME DEPOT, INC.
 
 


--------------------------------------------------------------------------------

By: Robert L. Nardelli
Chairman, President and Chief Executive Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



THE HOME DEPOT, INC. NONQUALIFIED STOCK OPTION
